Court of Ap peals, State of Michigan

                                              ORDER

                                                                         Cynthia Diane Stephens
People of Michigan v Candice April Sorreis                                Presiding Judge

Docket No.    327369                                                     Deborah A. Servino

LC No.        14-022310-FH                                               Elizabeth L. Gleicher
                                                                           Judges


                The Court orders that the October I 0. 2016 opinions are hereby AMENDED to correct a
clerical error. The opinions arc corrected to read ovember 10, 2016 as the date of the opinions.

              In all other respects. the opinions remain unchanged.




                              NOV 16 2016                    -~'? -                    Gl-
                                       Date                              Chic~